NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                     Submitted January 28, 2009
                                      Decided February 6, 2009

                                                 Before

                                 WILLIAM J. BAUER, Circuit Judge

                                 KENNETH F. RIPPLE, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge

No. 07‐3892

UNITED STATES OF AMERICA,                                Appeal from the United States District 
     Plaintiff‐Appellee,                                 Court for the Northern District of Illinois,
                                                         Eastern Division.
        v.
                                                         No. 05 CR 271
RODNEY JONES, also known as
SPOTTY ROCK, also known as                               Amy J. St. Eve,
ROADIE,                                                  Judge.
     Defendant‐Appellant.

                                               O R D E R

    Rodney Jones was charged with distributing crack cocaine, 21 U.S.C. § 841(a)(1), after a five‐
year investigation into the drug‐trafficking activities of Mark Clark, a high‐ranking member of
the Gangster Disciples.  Jones was one of Clark’s subordinates.  Throughout 2004 a confidential
source working with the Drug Enforcement Administration made several purchases of crack
from Jones.  Jones pleaded guilty to one count of distributing crack and was sentenced to 10
years, the mandatory minimum.  

   Jones filed a notice of appeal, but his appointed counsel represents that the case is frivolous
and  seeks  leave  to  withdraw  under  Anders  v.  California,  386  U.S.  738  (1967).    Jones  has  not
 No. 07‐3892                                                                                             Page 2


accepted this court’s invitation to comment on counsel’s brief.  See CIR.  R.  51(b).  This court’s
review is limited to the potential issues identified in counsel’s facially adequate brief.  See United
States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Because Jones does not want his guilty plea
set aside, counsel correctly bypasses discussion of potential issues concerning the voluntariness
of Jones’s plea or the adequacy of the plea colloquy.  See United States v. Knox, 287 F.3d 667, 670‐
71 (7th Cir. 2002).  The only potential issue counsel considers is whether the district court erred
when it overruled Jones’s objection to his criminal history calculation and found Jones ineligible
for safety‐valve relief from the 10‐year mandatory minimum sentence.

    To qualify for safety‐valve relief from a mandatory minimum sentence, a defendant cannot
have more than one criminal history point.  18 U.S.C. § 3553(f)(1); U.S.S.G. § 5C1.2(a)(1).  Jones
has four prior convictions: two convictions in 1994 for possession of marijuana, one conviction
in 1995 for manufacturing and delivering cannabis, and one conviction in 2005 for possession
of heroin.  Counsel for Jones contemplates, but rejects as frivolous, an argument that the 1995
conviction should have counted for one point and the other three convictions should have been
excluded altogether from his criminal history. 

    At  sentencing,  Jones  argued  that  his  two  prior  convictions  for  possession  of  marijuana
should not count for criminal history points because, he insisted, these were part of the relevant
conduct for the present offense.  Alternatively, Jones argued, the two marijuana possessions
should not count because, in his view, they are analogous to the crimes excluded under U.S.S.G.
§ 4A1.2(c).  Jones also argued that his conviction for possession of heroin should be excluded
both  because  the  offense  occurred  after  the  transaction  in  this  case  and  because,  he
contradictorily asserted, it too was part of the relevant conduct in the present offense.  The
district court disagreed with Jones and counted all four convictions. 

    Counsel correctly concludes that Jones’s argument that he has only one criminal history
point  and  thus  qualified  for  safety‐valve  relief  is  frivolous.    The  Guidelines  define  a  prior
sentence, which is included in a defendant’s criminal history, as “a sentence imposed prior to
sentencing in the instant offense, other than a sentence for conduct that is part of the instant
offense.”    U.S.S.G.  §  4A1.2  cmt.  1;  United  States  v.  Liddell,  492  F.3d  920,  922  (7th  Cir.  2007).
Conduct that is part of the instant offense is defined as relevant conduct under § 1B1.3, U.S.S.G.
§ 4A1.2 cmt. n.1, which states that a criminal offense constitutes relevant conduct to another
offense if the two offenses are part of a common scheme or plan, U.S.S.G. § 1B1.3 cmt. n.9;
Hernandez,  330  F.3d  at  986‐87.    To  determine  a  common  scheme  or  plan,  courts  consider
significant similarity, regularity, temporal proximity, as well as common victims, accomplices,
purpose, or modus operandi.  United States v. Farmer, 543 F.3d 363, 373 (7th Cir. 2008).  
 No. 07‐3892                                                                                         Page 3


    According to Jones, his three prior convictions were relevant conduct to this case and this
should have been excluded from his criminal history for failing to satisfy the definition of prior
sentence.  The one similarity between Jones’s marijuana convictions and his conviction here for
distributing crack—that all three crimes involved drugs—is not enough to show a common plan
or scheme.  See United States v. Brown, 209 F.3d 1020, 1024 (7th Cir. 2000).  In fact, at sentencing
Jones  did  not  even  argue  that  his  marijuana  convictions  met  any  of  the  criteria  that  might
evidence a common scheme or plan.  Jones’s convictions for marijuana possession occurred a
full 10 years before his conviction in this case and did not involve common victims, accomplices,
purpose,  or  modus  operandi.    Thus,  the  two  prior  convictions  were  correctly  included  in  his
criminal history calculation because the convictions constitute prior sentences under § 4A1.2(a).

    Jones’s  alternative  argument  for  excluding  his  two  prior  convictions  for  marijuana
possession  is  likewise  frivolous.    Section  4A1.2(c)  does  not  list  any  offense  similar  to  drug
possession, and no court has held that a prior sentence for marijuana possession can be excluded
from criminal history calculation on the basis of a perceived similarity to an offense listed in
§  4A1.2(c).    See  United  States  v.  Jenkins,  989  F.2d  979,  979‐80  (8th  Cir.  1993)  (holding  that
possession of marijuana is not similar to the offenses enumerated in § 4A1.2(c)).  Because the
inclusion of Jones’s two prior convictions for marijuana possession brings him above the one
criminal history point required for safety‐valve relief, the court need not consider his conviction
for possession of heroin.

    Even  supposing,  however,  that  Jones  had  only  one  criminal  history  point,  he  would
nonetheless be ineligible for safety‐valve relief because the district court found that he did not
provide  the  government  with  full  and  truthful  information  regarding  the  crack  cocaine
distribution offense and all relevant conduct.  18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5).  That
finding is reviewed for clear error, United States v. Martinez, 301 F.3d 860, 866 (7th Cir. 2002), and
it would be frivolous to argue that the district court clearly erred where Jones did not even meet
with the government to make a proffer of information. 

    Accordingly, we grant counsel’s motion to withdraw and dismiss the appeal.